December 16, 2010 U.S Securities & Exchange Commission Division of Corporation Finance Attention: Ajay Koduri Washington, D.C. 20549 Re:Car Charging Group, Inc. Form 10-Q for the quarterly period ended September 30, 2010 Filed November 16, 2010 as amended by Amendment No.1 Filed on December 14, 2010 File No. 333-149784 Dear Mr. Koduri: We represent Car Charging Group, Inc. (“Car Charging” or, the “Company,” “we,” “us,” or “our”).On December 14, we filed Amendment No.1 to the Company’s Form 10-Q for the quarterly period ended September 30, 2010 with a redacted Exhibit 10.7. The Company intends to seek confidential treatment of this Exhibit 10.7 and will be filing its request with the Office of the Secretary prior to December 24, 2010. Very truly yours, ANSLOW & JACLIN LLP By: /s/ Gary S. Eaton GARY S. Eaton
